FILED
                                                       United States Court of Appeals
                                                               Tenth Circuit

                                                               June 18, 2013
                                    PUBLISH                Elisabeth A. Shumaker
                                                               Clerk of Court
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT


 UNITED STATES OF AMERICA,

             Plaintiff-Appellee,
                                                     No. 10-5152
 v.

 RICHARD CLARK, a/k/a Rick Clark,

             Defendant-Appellant.


                Appeal from the United States District Court
                  for the Northern District of Oklahoma
                     (D.C. No. 4:09-CR-00013-JHP-2)


Scott A. Graham (Anthony L. Allen, with him on the briefs), of Graham, Allen &
Brown, PLLC, Tulsa, Oklahoma, for Defendant-Appellant.

Claire McCusker Murray, Appellate Section, U.S. Department of Justice,
Washington, D.C. (Thomas Scott Woodward, United States Attorney, Catherine J.
Depew, Assistant United States Attorney, Northern District of Oklahoma; Kevin
B. Muhlendorf and Andrew H. Warren, Trial Attorneys, Lanny A. Breuer,
Assistant Attorney General, Criminal Division, Greg D. Andres, Acting Deputy
Assistant Attorney General, Criminal Division, and Joseph Palmer, Attorney,
Criminal Division, Appellate Section, U.S. Department of Justice, Washington,
D.C., on the brief), for Plaintiff-Appellee.


Before HARTZ, O’BRIEN, and HOLMES, Circuit Judges.


HOLMES, Circuit Judge.
      Defendant-Appellant Richard Clark was charged and convicted of multiple

counts relating to his participation in a “pump-and-dump” securities fraud

scheme. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm Mr. Clark’s

conviction.

                      I. Factual and Procedural Background

      This case arises from a classic pump-and-dump scheme that was

orchestrated principally by Mr. Clark’s co-defendant, George David Gordon. In a

separate opinion, we recently affirmed Mr. Gordon’s convictions and sentence.

See United States v. Gordon, 710 F.3d 1124 (10th Cir. 2013). In doing so, we set

forth in considerable detail the relevant factual and procedural background related

to the government’s prosecution of the pump-and-dump scheme. See id. at

1128–33. Consequently, we will not fully reiterate that discussion here. Instead,

we offer at the outset a factual and procedural overview, and then in connection

with the resolution of Mr. Clark’s specific legal challenges, we explicate

necessary additional facts. 1


      1
             In Gordon, we quoted in part the indictment’s description of the
general nature of a pump-and-dump scheme, 710 F.3d at 1128 n.2; it is also useful
to do so here:

              A pump and dump scheme involves the artificial manipulation of
              the price and volume of a particular stock in order to later sell
              that stock at an artificially inflated price. Generally, the
              perpetrators of a pump and dump scheme obtain control over a
              substantial portion of free trading shares of the company. Free
                                                                       (continued...)

                                         -2-
      In summary, the government alleged that Messrs. Gordon and Clark and

other co-conspirators manipulated the shares of several “penny-stock” companies

by using false and backdated documents to make those shares publicly tradeable,

engaged in coordinated trading among themselves to create the false appearance

of an active market for the shares, and promoted the shares through misleading

promotional campaigns. See, e.g., id. at 1128 & n.2. The shares were sold to

      1
          (...continued)
                trading shares are shares of stock that the owner can trade
                without restriction on a national exchange, e.g., the New York
                Stock Exchange or NASDAQ, or are traded in the over-the-
                counter market via the Pink Sheets. To obtain the free trading
                shares, the perpetrators may orchestrate a reverse merger, which
                occurs when a privately held company with no publicly traded
                stock merges with a publicly listed shell company that has no
                assets or revenue but has stock available for public trading,
                resulting in a public company. The pump usually involves
                artificially inflating a company’s stock price by engaging in
                coordinated trading of the stock in order to create the appearance
                of a more active market for that stock. The pump also usually
                involves disseminating false and misleading promotional
                materials—unsolicited advertisements touting a particular stock
                and encouraging others to purchase the stock, which are often
                sent to millions of recipients by fax or email “blasts.” After
                pumping the stock, the perpetrators dump their shares, meaning
                they sell large volumes of the shares that they own and control to
                unsuspecting investors. The dumping often occurs soon after the
                dissemination of the promotional materials touting the particular
                company. The perpetrators of a pump and dump scheme will
                often “park” their shares by depositing or transferring them into
                different accounts, including nominees’ accounts, and then trade
                the manipulated stock using the different accounts in order to
                conceal their trading activity.


R., Vol. I, at 55–56 (Indictment, filed Jan. 15, 2009).

                                            -3-
unsuspecting buyers after their prices had surged, and the conspirators laundered

the proceeds through an array of bank accounts and nominees. The conspirators

subsequently covered up their misconduct in interactions with the Securities and

Exchange Commission (“SEC”).

A.    Investigation and Pretrial Proceedings

      The conduct in this case can be traced back to 2004 when Mr. Gordon

began dealing with Mark Lindberg and Joshua Lankford, two Dallas stock

promoters—both co-conspirators—and collaboratively targeting with them

various companies for the fraudulent scheme’s purposes. Through a sequence of

transactions, the conspirators established and fraudulently promoted the stock of

three companies: National Storm Management (“National Storm”), Deep Rock Oil

& Gas (“Deep Rock”), and Global Beverage Company (“Global Beverage”). See

id. at 1129–32.

      In 2004, SEC official Samuel Draddy began looking into an unrelated Pink

Sheet 2 company that had “unusual trading surrounding its stock and appeared to

be the subject of a promotional campaign.” R., Vol. VIII, at 1753 (Test. of

Samuel Draddy, dated Apr. 15, 2010). This led to further investigation of other


      2
             “The Pink Sheets are a daily publication of the National Quotation
Bureau (NQB), a private company. Printed on pink paper, the pink sheets list
penny stocks, their marketmakers, and their price.” United States v. Sneed, 34
F.3d 1570, 1575 n.7 (10th Cir. 1994); see also Gordon, 710 F.3d at 1130
(describing the Pink Sheet system and noting that Pink Sheet companies are “not
required to file periodic reports with the SEC”).

                                        -4-
“similarly-situated [stock] issuers” with unusual trading patterns and promotional

campaigns. Id.

      After taking a deeper look, investigators noticed that the companies under

consideration evinced similar patterns where “the people involved owned shells,

[that] were publicly-traded issuers that had no legitimate business purpose, . . .

[and] [t]hey would . . . get private companies to reverse-merge into these shells so

they could get publicly traded.” Id. at 1754; see also id., Vol. I, at 55 (noting in

the instant indictment that “[t]o obtain the free trading shares, the perpetrators

may orchestrate a reverse merger, which occurs when a privately held company

with no publicly traded stock merges with a publicly listed shell company that has

no assets or revenue but has stock available for public trading, resulting in a

public company”). Based on this discovery, the investigators turned their

attention to the activities of the companies involved in this case. During that

investigation, Mr. Clark testified before the SEC. He made various statements,

including an allegedly false denial that he controlled nominee entities involved in

the Deep Rock trading scheme.

      In July 2007, approximately eighteen months prior to the commencement of

criminal proceedings against Mr. Clark, the government placed a caveat on his

residence. See generally Black’s Law Dictionary 252 (9th ed. 2009) (defining

“caveat” as “[a] warning or proviso”). No notice was given to Mr. Clark at that

time, and he was not aware of the caveat until July 2008 “when he was attempting

                                          -5-
to obtain funds to retain counsel.” Aplt. Opening Br. at 2. The government

temporarily lifted the caveat in June 2009 to allow Mr. Clark to renew an existing

loan on his home, and reimposed it in July 2009. The government then

completely lifted the caveat in October 2009.

      On January 15, 2009, the grand jury returned a twenty-four-count

indictment against the members of the conspiracy, including Mr. Clark. Mr.

Clark was named in Counts 1–21: specifically, conspiracy (Count 1), in violation

of 18 U.S.C. § 371; wire fraud (Counts 2–10), in violation of 18 U.S.C. §§ 1343

and 2(a); securities fraud (Counts 11–15), in violation of 15 U.S.C. §§ 78j(b),

78ff, 17 C.F.R. § 2401.10b-5, and 18 U.S.C. § 2(a); and money laundering

(Counts 16–21), in violation of 18 U.S.C. §§ 1957(a) and 2(a).

B.    Trial

      At trial, 3 the government called witnesses to summarize the details of the

conspiracy, including Mr. Lindberg and Richard Singer (another co-conspirator);

both men had pleaded guilty to criminal offenses related to the conspiracy. SEC

Investigator Draddy testified about the promotional campaigns and Mr. Clark’s

testimony before the SEC. Other witnesses were called to summarize



      3
              The district court ordered a continuance under the Speedy Trial Act
and set the trial date for January 19, 2010. The presiding judge later recused
himself in late 2009, and Judge James Payne was assigned to the case. Judge
Payne then reset the trial date to March 29, 2010. The trial ultimately began on
April 5, 2010.

                                        -6-
documentary evidence. Mr. Clark unsuccessfully moved to sever his trial from

Mr. Gordon’s due to the alleged potential for a prejudicial spillover of evidence

that was admitted concerning both Mr. Gordon and the other co-conspirators. Mr.

Clark ultimately was convicted of fourteen of the twenty-one counts for which he

was indicted. He was sentenced to 151 months’ imprisonment. 4

                                   II. Discussion

      Mr. Clark asserts numerous grounds of error. He claims that the pretrial

placement of the caveat on his property violated his constitutional rights and that

the evidence was insufficient to convict him. He further contests the district

court’s refusal to appoint an additional or a substitute defense counsel who was

well versed in complex securities matters and the court’s failure to sever his trial

from Mr. Gordon’s. He also contends that his rights under the Speedy Trial Act

were violated by the roughly fourteen-month delay between the filing of the

indictment and commencement of trial. We address each contention but discern


      4
             The government seeks to supplement the record under seal with
multiple sentencing documents that are not included in the parties’ appendices.
Most of these documents are interim versions of Mr. Gordon’s pre-sentence
investigation report and the district court’s Statement of Reasons for imposing
sentence in his case. One document in particular relates to Mr. Clark’s appeal: an
addendum to his pre-sentence report. We already have resolved the motion as it
pertains to Mr. Gordon’s case, granting it in part. See Gordon, 710 F.3d at 1160
n.35. Mr. Clark does not object to supplementing the record with his pre-sentence
addendum. With this in mind, we grant in part the motion with respect to the
addendum. The rest of the motion does not directly implicate Mr. Clark or our
resolution of his appeal and, therefore, we deny the remainder of the motion as
moot.

                                         -7-
no reversible error.

A.    Constitutional Challenges Arising from the Government’s Caveat

      Mr. Clark claims that “[t]he government violated [his] constitutional rights

to due process and a fair trial” in its pre-indictment decision to place a caveat on

his home, without notice. Aplt. Opening Br. at 6. By the time the government

lifted the caveat on Mr. Clark’s home, he claims that he had no income because of

the government’s other post-indictment restrictions on his business

activities—viz., restrictions concerning his ability to liquidate various stock

holdings. Therefore, Mr. Clark allegedly was unable to pay for chosen counsel

and unable to secure a loan against his house for the same purpose. 5

      Mr. Clark claims that the government acted wrongfully in imposing the

caveat on his house. He reasons that his house was not forfeitable property. 6 As

      5
             Mr. Clark contends that the October 2009 release of the caveat was
done “with the express condition that no new funds could be advanced on the
home.” Aplt. Opening Br. at 6. The government counters that Mr. Clark is
“wrong” and that the condition of which he speaks applied to the earlier,
temporary release in June 2009, not the release in October 2009, which was
unconditional. See Aplee. Br. at 46. The government’s position is supported by
the record (indeed, by a motion filed by Mr. Clark’s attorneys in the district
court). See R., Vol. I, 178 (Am. Mot. & Br. to Withdraw as Counsel, filed Nov.
18, 2009) (“On October 2, 2009, the Government lifted the caveat on Mr. Clark’s
home.”).
      6
              “The key to whether property is forfeitable is whether it is ‘involved
in’ or ‘traceable to’ the offense.” United States v. Bornfield, 145 F.3d 1123, 1135
(10th Cir. 1998) (quoting 18 U.S.C. § 982(a)(1)). Mr. Clark contends that, at
most, his house was “substitute property” that was off-limits to the government
unless and until he was convicted, citing our decision in United States v. Jarvis,
                                                                       (continued...)

                                         -8-
a consequence, once the caveat was imposed, he contends, the Due Process

Clause of the Fifth Amendment, as interpreted in our decision in United States v.

Jones, 160 F.3d 641 (10th Cir. 1998), required a post-restraint, pretrial hearing on

whether the house was in fact forfeitable property—a hearing that Mr. Clark says

he was wrongfully denied.



      6
       (...continued)
499 F.3d 1196 (10th Cir. 2007). In resolving Mr. Gordon’s appeal, we had
occasion to explicate the concept of substitute property and the contours of
Jarvis’s holding regarding it. We stated:

             [I]n order for the government to forfeit substitute property, it
             must establish that through “any act or omission of the
             defendant” one of five things has occurred—for example,
             forfeitable property cannot be located through the exercise of due
             diligence, or such property has been placed beyond the
             jurisdiction of the court. 21 U.S.C. § 853(p)(1). Furthermore,
             we reasoned in Jarvis that because the government has no pre-
             conviction interest in substitute property, it may not impose pre-
             trial restraints on a defendant’s substitute property.


Gordon, 710 F.3d at 1136 n.14. In contrast, as we further noted in Gordon:

             Assets that are properly forfeitable are not the defendant’s
             rightful property. As ill-gotten gains, they are another person’s
             money. Indeed, these assets may belong to the government by
             virtue of the relation-back provision of 21 U.S.C. § 853(c), which
             by operation of law vests title to forfeitable property in the
             government upon the commission of the act giving rise to
             forfeiture.


Id. at 1135 n.13 (quoting Caplin & Drysdale, Chartered v. United States, 491
U.S. 617, 625–26 (1989), and Jarvis, 499 F.3d at 1203) (internal quotation marks
omitted).

                                         -9-
      “We review de novo the extent of constitutional rights . . . .” Jones, 160

F.3d at 645; see United States v. Rivas-Macias, 537 F.3d 1271, 1276 (10th Cir.

2008). However, when a defendant does not properly raise a challenge in the

district court, and “there is no suggestion of a knowing, voluntary failure to raise

the [claim],” it is forfeited and our “rigorous plain-error standard governs our

review.” United States v. Cooper, 654 F.3d 1104, 1117 (10th Cir. 2011). Under

this rigorous standard, a defendant must demonstrate: “(1) an error, (2) that is

plain, which means clear or obvious under current law, and (3) that affects

substantial rights. If he satisfies these criteria, this Court may exercise discretion

to correct the error if [4] it seriously affects the fairness, integrity, or public

reputation of judicial proceedings.” Id. (alteration in original) (quoting United

States v. Goode, 483 F.3d 676, 681 (10th Cir. 2007)) (internal quotation marks

omitted).

      Jones was decided in the post-indictment, pretrial context. See 160 F.3d at

645 (“[W]e next address whether due process nevertheless requires a pre-trial

hearing at which defendants may challenge the grand jury’s findings.”). There,

we concluded that “[t]he procedural aspect of the Fifth Amendment Due Process

Clause,” id., provides a defendant with some ability to “test the [government’s]

forfeiture allegations,” id. at 646. Pertinently, we reasoned that the “private

interests” at stake when access to property is impeded—specifically, the Sixth

Amendment right to counsel of choice and the payment of living

                                          -10-
expenses—together with the “risk of an erroneous deprivation through [pretrial

restraint procedures,]” weighed in favor of a post-restraint, pretrial adversarial

hearing “at which the government must establish probable cause to believe that

the restrained assets are traceable to the underlying offense.” Id. at 646–47.

      We noted, however, that “[d]ue process does not automatically require”

such a hearing. Id. at 647. A hearing should be held “only upon a properly

supported motion by a defendant,” wherein he must (1) “demonstrate to the

court’s satisfaction that []he has no assets, other than those restrained, with which

to retain private counsel and provide for [him]self and [his] family”; and (2)

“make a prima facie showing of a bona fide reason to believe the grand jury erred

in determining that the restrained assets” are forfeitable property. Id.; see also

United States v. Kaley, 579 F.3d 1246, 1254–55 (11th Cir. 2009) (conducting a

similar inquiry).

      In this case, the government imposed a caveat under Oklahoma law on Mr.

Clark’s house roughly eighteen months prior to his indictment, but Mr. Clark was

never provided notice or a subsequent hearing. We assume without deciding that

an Oklahoma caveat constitutes a pretrial restraint of assets sufficient to trigger a

defendant’s procedural due process rights under Jones. 7 Cf. Jarvis, 499 F.3d at


      7
              To be sure, it is not clear that common law, public impediments like
caveats (or lis pendens) are functionally equivalent to the type of restraints
triggering our inquiry in Jones. For instance, in Jones, the government obtained a
                                                                       (continued...)

                                         -11-
1198–1200 (implying that a New Mexico lis pendens may constitute a

“restraint”). However, even if it does, Mr. Clark faces a formidable—and,

ultimately, insurmountable—obstacle in pursuing this claim: Mr. Clark did not

properly seek a hearing prior to trial to vindicate his interests related to the

imposition of the caveat, much less make an adequate showing for a hearing

under Jones’s standards. 8

      7
        (...continued)
restraining order under 21 U.S.C. § 853(e)(1)(A) to freeze assets named in the
indictment. See 160 F.3d at 643. Furthermore, on a continuum of constraints,
common law impediments—like a lis pendens or caveat—plainly do not amount
to a full scale seizure of the underlying property, where the defendant has no
residual control over it. Cf. United States v. James Daniel Good Real Prop., 510
U.S. 43, 62 (1993) (holding that due process requires the government to “afford
notice and a meaningful opportunity to be heard before seizing real property
subject to civil forfeiture”). However, we are content to assume without deciding
that the placement of the Oklahoma caveat implicates our dictates in Jones—viz.,
that it constitutes a “restraint” presenting the right to a post-restraint, pretrial
hearing. But cf. Stefan D. Cassella, Asset Forfeiture Law in the United States
§ 17-8, at 526 & n.77 (2007) (collecting cases and noting that the “[t]he filing of
a lis pendens is not a restraint within the meaning of § 853(e)”).
      8
              We recognize that Mr. Clark contends that he did seek a Jones
hearing. But he did not properly do so, if at all. In his opening brief, he claims
that “[a] post-restraint, pretrial hearing was requested by co-defendant David
Gordon (Dkt. 79) and incorporated by reference by Clark (Dkt. 78).” Aplt.
Opening Br. at 8. The document to which Mr. Clark refers (i.e., the district
court’s document 78) is his attorneys’ first motion to withdraw, or in the
alternative, to sever or continue the trial. See R., Vol. I, at 171 (Mot. & Br. to
Withdraw as Counsel, filed Nov. 17, 2009). There, his attorneys complained to
the court that the caveat on Mr. Clark’s home was “a proximate cause of Mr.
Clark’s inability to raise sufficient funds for his defense in this case.” Id. While
the motion noted that the government imposed the caveat without notice, see id.,
nowhere in the document was a hearing requested, and it certainly did not make
the showing for a hearing mandated by Jones. As for the purported incorporation
                                                                         (continued...)

                                          -12-
      8
         (...continued)
by reference, this document does not even reference Mr. Gordon’s hearing
request. The incorporation by reference that Mr. Clark presumably seeks to direct
us to is actually found on the third page of his amended motion to withdraw, or in
the alternative, to sever or continue the trial. Specifically, the motion states, “The
Government’s heavy hand in the imposition of caveats is not restricted to its
actions in respect of Mr. Clark. See motion of co-defendant David Gordon filed
in this case November 17, 2009.” Id. at 179 (Am. Mot. & Br. to Withdraw as
Counsel, filed Nov. 18, 2009). That is it. Nothing more. And Mr. Clark’s
counsel confirmed in oral argument that this is the extent of his purported
incorporation by reference. See Oral Arg. at 21:15–22:35. However, in the
document that Mr. Clark references, Mr. Gordon sought at least three forms of
relief, including an evidentiary hearing before the district court, citing Jones as
supportive authority. See R., Vol. X, at 29–31 (Def. David Gordon’s Mot. to
Dismiss, filed Nov. 17, 2009). Mr. Clark’s single, vague, and enigmatic sentence
referencing the whole document should not be deemed sufficient to have captured
Mr. Gordon’s specific Jones argument and placed it before the district court.
Indeed, the sentence does not even amount to a bare-bones “me too” form of
argument adoption (which would be questionable in itself here because it would
not offer a particularized showing regarding Mr. Clark’s circumstances). More
specifically, the sentence does not even mention a hearing request, or for that
matter any other specifics that might be found in Mr. Gordon’s filing.

       Significantly, our independent examination of the district court’s
documents suggests that the magistrate judge remarkably did manage to divine in
Mr. Clark’s filings a request for an evidentiary hearing “apparently to examine
the Government’s conduct in this and other cases relating to pretrial restraints on
a criminal defendant’s assets,” id, Vol. I, at 347 (Order, dated Dec. 9, 2009), and
denied relief. However, Mr. Clark is not well-postured on appeal to avail himself
of the benefits of the magistrate judge’s impressive industriousness. Not only
does Mr. Clark not discuss the magistrate judge’s order in connection with his due
process/Jones challenge, he also fails (in his opening brief or otherwise) to
fashion an argument for why this challenge should be deemed preserved for
review, based upon the magistrate judge’s decision to rule on his purported
hearing request. And we certainly will not attempt to craft an argument of this
sort for him. Accordingly, any such preservation argument is waived. See, e.g.,
United States v. Bader, 678 F.3d 858, 894 (10th Cir. 2012) (noting that defendant
“devotes only a single sentence to [his] argument” in his opening brief and “[t]hat
                                                                       (continued...)

                                        -13-
      Consequently, for this reason (and possibly another, see supra note 8), Mr.

Clark may have waived his due process challenge. Cf. Sandoval v. City of

Boulder, 388 F.3d 1312, 1329 (10th Cir. 2004) (“Sandoval has waived any

argument that she was denied due process by failing to request the hearing to

which she now claims she was entitled.”); cf. also Kaley, 579 F.3d at 1261 n.5

(Tjoflat, J., specially concurring) (discussing a prior Eleventh Circuit decision in

which the “defendants had waived their challenge to the constitutionality of . . .

ex parte restraints [on property] by not presenting it to the district court”).

However, going to great lengths to ensure that Mr. Clark receives his full day in


      8
        (...continued)
is not enough”). Furthermore, even if Mr. Clark had referenced the magistrate
judge’s order and attempted before us to make a preservation argument based
upon it with respect to his due process/Jones challenge, he would have another
problem: he did not file an objection to the magistrate judge’s denial of his
purported request for a hearing. See R., Vol. I, at 348–51 (Objection to
Magistrate’s Order, dated Dec. 15, 2009) (failing to address the hearing ruling).
Therefore, under our firm waiver rule, appellate review of the hearing denial
would be barred. See, e.g., Morales-Fernandez v. INS, 418 F.3d 1116, 1119 (10th
Cir. 2005); In re Carpenter, 205 F.3d 1249, 1253 (10th Cir. 2000). When all is
said and done, then, the best that Mr. Clark could ever hope for is plain-error
review of his due process claim—that is, his claim predicated on the district
court’s purported failure to give him the opportunity to have a Jones hearing
regarding the government’s imposition of a caveat. Going to great lengths to
ensure that, to the extent reasonably feasible and consistent with the adversary
process, Mr. Clark has his day in court, as noted infra, we afford him this best-
case, plain-error scenario. Cf. Abernathy v. Wandes, 713 F.3d 538, 552 (10th Cir.
2013) (noting that “the decision regarding what issues are appropriate to entertain
on appeal in instances of lack of preservation is discretionary” and proceeding to
consider petitioner’s argument “even though [it was] not obliged to do so” where
“certain factors militate[d] in favor of considering [the argument at issue], but
only under the demanding plain-error standard”).

                                          -14-
court, we assume that Mr. Clark’s failure to properly seek a post-restraint, pretrial

hearing under Jones amounted to a forfeiture. Even affording him this best-case

scenario, Mr. Clark’s circumstances are rather grim: in order to prevail, he must

“successfully run the gauntlet created by our rigorous plain-error standard of

review.” United States v. McGehee, 672 F.3d 860, 876 (10th Cir. 2012). This he

cannot do. Mr. Clark cannot even establish the first prong of the plain-error test;

in other words, he cannot demonstrate that the district court committed error at

all.

         Mr. Clark learned about the caveat in July 2008—a year after it had been

imposed and six months prior to his indictment. But he never properly asked the

district court for a post-restraint hearing regarding the caveat under our decision

in Jones. That is, he never filed the motion that Jones requires, never properly

alerted the district court to his desire for a Jones hearing, and nowhere sought to

demonstrate that he could satisfy the test that Jones sets forth. Accordingly, the

district court had no reason to conclude that Mr. Clark’s interests were in

jeopardy and required protection through a hearing. See Jones, 160 F.3d at 647

(“[A] post-restraint, pretrial hearing [is required] only upon a properly supported

motion by a defendant. Due process does not automatically require a hearing

. . . .”).

         The procedures required by our decision in Jones are in place to protect a

defendant from an intrusion upon his property interest without due process. See

                                          -15-
id. at 645–46 (“[A] restraining order issued under section 853(e)(1)(A) deprives

one of property even though the assets named in the indictment are only frozen

and may eventually be returned.”); cf. 21 U.S.C. § 853(e)(1). A defendant cannot

successfully establish that a district court’s decision deprived him of the

affirmative protections inherent in a Jones hearing when the defendant has not

properly alerted the court to the need for such a hearing. Cf. Kirkland v. St. Vrain

Valley Sch. Dist. No. Re-1J, 464 F.3d 1182, 1195 (10th Cir. 2006) (“Although

[the plaintiff] could have immediately filed a grievance challenging his

suspension, he chose not to do so. In light of that, he cannot now allege that the

individual Defendants deprived him of post-suspension due process.”); Luellen v.

City of E. Chicago, 350 F.3d 604, 616 (7th Cir. 2003) (noting that because “[the

litigant] was provided with the opportunity for additional procedures to vindicate

his rights but did not avail himself of those opportunities, . . . the requirements of

due process were satisfied”). Accordingly, we conclude that Mr. Clark has not

satisfied the first prong of the plain-error test—viz., he has not shown that the

district court erred at all.

       Mr. Clark suggests that he had no opportunity to lodge a challenge to the

caveat because he was not given adequate notice of its placement. However, the

record demonstrates that Mr. Clark had notice of the caveat by July 2008, nearly

two years before trial. Mr. Clark has not established that the government’s failure

to give notice of placement of the caveat in 2007 affected his ability to vindicate

                                         -16-
his interests in a timely fashion so as to facilitate retaining counsel.

Consequently, we reject his due process claim—predicated upon the notion that

the district court wrongly failed to afford him a post-restraint, pretrial hearing in

order to contest the caveat.

      Finally, we note that Mr. Clark claims in passing that the placement of the

caveat “deprived [him] of his Sixth Amendment right to a fair trial,” and

“violated [his] right to counsel.” Aplt. Opening Br. at 11–12. We reject these

arguments. First, we interpret Mr. Clark’s claim that he was denied a fair trial

under the Sixth Amendment as a duplicative pulsation of his arguments under

Jones. He provides nothing in his brief that would suggest that the argument

supports a separate averment of error on appeal.

      Second, we also reject Mr. Clark’s claim that the government’s conduct

impermissibly infringed on his Sixth Amendment right to counsel of choice. Mr.

Clark failed to raise this claim in a legally cognizable manner before the district

court. To be sure, in the amended motion to withdraw of Mr. Clark’s trial

counsel, counsel did suggest that the government’s conduct violated Mr. Clark’s

Sixth Amendment right to counsel. And, in positing a possible “solution” to the

dilemma, Mr. Clark’s attorney set forth a number of hypothetical resolutions,

including “dismissal of the charges against Mr. Clark at least for all of the

reasons set forth in the David Gordon motion.” R., Vol. I, at 179.

      However, the motion of Mr. Clark containing this comment was geared

                                          -17-
primarily toward seeking either withdrawal of counsel because of Mr. Clark’s

failure to pay legal fees, or remedies so that Mr. Clark could obtain the necessary

income to compensate current counsel, i.e, severance or a continuance of trial.

See id. at 177 (seeking “withdraw[al],” “severance,” or “continuance”). This

single, unadorned statement alluding to a separate, potential Sixth Amendment

right-to-counsel claim could not reasonably alert the district court to such a claim,

at least in the form that the claim is presented here. Indeed, both the magistrate

judge (in resolving the motion) and the government (in responding) expressly

declined to speculate on the contours of Mr. Clark’s allegations. See, e.g., id., at

344 n.1 (“The Court declines to address this one-sentence unsupported suggestion

that the charges should be dismissed.”).

      In sum, the district court was not afforded the “opportunity to consider the

question.” United States v. Norman T, 129 F.3d 1099, 1106 (10th Cir. 1997).

Consequently, we review it only for plain error, as we did Mr. Clark’s due

process claim. See United States v. Lamirand, 669 F.3d 1091, 1098 n. 7 (10th

Cir. 2012).

      Under plain-error review, at the very least, Mr. Clark’s claim fails under

the third prong. In making his skeletal right-to-counsel argument, like (his co-

defendant) Mr. Gordon, Mr. Clark relies on the district court and Second Circuit

decisions in the Stein criminal case. See United States v. Stein, 541 F.3d 130 (2d

Cir. 2008); United States v. Stein, 435 F. Supp. 2d 330 (S.D.N.Y. 2006); see also

                                         -18-
Gordon, 710 F.3d at 1137 (noting that Mr. Gordon “heavily relies” on Stein).

Similar to the fate of Mr. Gordon’s argument, Mr. Clark’s right-to-counsel

argument fails under the third prong for two principal reasons. First, Mr. Clark

“has not demonstrated that he was denied access to funds to pay for his defense in

any substantial sense; certainly, he has not demonstrated a magnitude of financial

deprivation anywhere close to that experienced by the Stein defendants.” Gordon,

710 F.3d at 1138.

      In this regard, it is significant that the district court found $225,214.81 of

equity in Mr. Clark’s house—the property subject to the government’s caveat—to

be forfeitable property because certain “payments for remodeling and the

mortgage” were proceeds “traceable . . . to the conspiracy.” R., Vol. VI, at 1047

(Order for Criminal Forfeiture, filed Sep. 15, 2010). That finding has support in

the record. See id., Vol. II, at 45 (Aff. of William Robert Taylor, filed June 25,

2010) (stating that a “significant amount” of the proceeds of stock sales directly

at issue in the case “were paid directly out of [Mr. Clark’s] brokerage account for

residence related expenses”). And it significantly undercuts any suggestion that

Mr. Clark’s substantial rights were affected by any district court error in

addressing the government’s caveat on his home.

      In particular, nothing in the Constitution “requires Congress to permit a

defendant to use assets adjudged to be forfeitable to pay . . . legal fees.” United

States v. Monsanto, 491 U.S. 600, 614 (1989); see Caplin & Drysdale, 491 U.S. at

                                         -19-
632 (rejecting the “claim of a Sixth Amendment right of criminal defendants to

use assets that are the Government’s—assets adjudged forfeitable . . . —to pay

attorneys’ fees”). And, in his threadbare argument, Mr. Clark has not attempted

to demonstrate that any remaining equity in his home—beyond the amount subject

to forfeiture—would have materially assisted him in employing or paying

counsel. Accordingly, in light of the district court’s forfeiture finding regarding

the home, we would be hard-pressed to conclude that Mr. Clark satisfied the third

prong of plain-error review.

      Second, as in Gordon, Mr. Clark’s claim of prejudice is nigh eviscerated (if

not completely so) by his ongoing, active representation throughout his trial by

the counsel that he initially retained. See 710 F.3d at 1139 (“[U]nlike Stein, it is

quite significant that Mr. Gordon’s counsel remained fully and actively engaged

in the case throughout the entire trial court proceedings.”). More specifically, as

we recount in further detail infra (Part II.C), even prior to his indictment, Mr.

Clark retained a very experienced criminal defense attorney, Allen Smallwood,

and Mr. Smallwood represented Mr. Clark throughout the trial proceedings. And,

even a cursory examination of the trial transcript would reveal that Mr.

Smallwood advocated for Mr. Clark “in a thorough and vigorous fashion.” Id.

Accordingly, for this reason as well, Mr. Clark cannot demonstrate that any error

by the district court affected his substantial rights (i.e., satisfied the third prong of

plain error). In sum, for the foregoing reasons, we reject Mr. Clark’s

                                          -20-
constitutional challenges that stem from the government’s imposition of a caveat

on his home.

B.    Sufficiency of the Evidence

      Mr. Clark challenges the sufficiency of the evidence on all of his counts of

conviction. Mr. Clark was convicted of one count of conspiracy to commit wire

fraud, securities fraud, and money laundering; seven counts of wire fraud; five

counts of securities fraud; and one count of money laundering. The district court

denied Mr. Clark’s motion for judgment of acquittal. We conclude that Mr.

Clark’s sufficiency-of-the-evidence challenges are without merit.

      “In reviewing the sufficiency of the evidence and denial of a motion for

judgment of acquittal, this court reviews the record de novo to determine whether,

viewing the evidence in the light most favorable to the government, any rational

trier of fact could have found the defendant guilty of the crime beyond a

reasonable doubt.” United States v. Irvin, 682 F.3d 1254, 1266 (10th Cir. 2012).

The court may “not weigh conflicting evidence” in its review. Id. (quoting

United States v. Evans, 318 F.3d 1011, 1018 (10th Cir. 2003)) (internal quotation

marks omitted). We must “consider[] the entire record, including both direct and

circumstantial evidence, together with the reasonable inferences to be drawn from

it.” United States v. Mendez, 514 F.3d 1035, 1041 (10th Cir. 2008).

      1.       Conspiracy

      Mr. Clark first asserts that the government failed to establish that he was

                                       -21-
involved in “an agreement to commit an unlawful act,” as required to support the

conspiracy charge. See, e.g., United States v. Weidner, 437 F.3d 1023, 1033 (10th

Cir. 2006) (quoting United States v. Morehead, 959 F.2d 1489, 1500 (10th Cir.

1992)) (internal quotation marks omitted).

      The evidence need not show an express agreement to support a conspiracy

charge. See Cooper, 654 F.3d at 1115–16. “[T]he agreement requirement may be

satisfied entirely through circumstantial evidence,” id. at 1116; that is, it “may be

inferred from the facts and circumstances of the case,” id. at 1115–16 (quoting

United States v. Sells, 477 F.3d 1226, 1236 (10th Cir. 2007)) (internal quotation

marks omitted). Such facts and circumstances include “the joint appearance of

defendants at transactions and negotiations furthering the conspiracy, the

relationship among co-defendants, and their mutual representations to third

parties.” United States v. Dowlin, 408 F.3d 647, 657 (10th Cir. 2005).

Furthermore, “[i]n order to sustain a jury’s determination of guilt, the record need

show only ‘slight evidence of a particular defendant’s connection with a

conspiracy that has already been established through independent evidence.’”

United States v. Dickey, 736 F.2d 571, 583 (10th Cir. 1984) (quoting United

States v. Petersen, 611 F.2d 1313, 1317 (10th Cir. 1979)); see also United States

v. Hamilton, 587 F.3d 1199, 1207 (10th Cir. 2009) (noting that “[t]he connection

of the defendant to the conspiracy need only be slight, if there is sufficient

evidence to establish that connection beyond a reasonable doubt” (alteration in

                                         -22-
original) (quoting United States v. Tranakos, 911 F.2d 1422, 1430 (10th

Cir.1990)) (internal quotation marks omitted)).

      Based upon record evidence quite apart from Mr. Clark, it is beyond

peradventure that Mr. Gordon and others were involved in a pump-and-dump

conspiracy. See Gordon, 710 F.3d at 1129–32. Focusing then on Mr. Clark’s

alleged role in that conspiracy, taken in the light most favorable to the

government, there was ample record evidence that he was an active participant in

it. Mr. Clark was installed as Global Beverage’s president because he was “in

with the plan” to manipulate the stock. See R., Vol. VIII, at 186–87 (Test. of

Mark Lindberg, dated Apr. 7, 2010). In that role, he approved a misleading

brochure touting Global Beverage’s financial prospects; then, only a few months

later, he filed a report with the SEC questioning whether the company could

continue as a going concern. See id. at 2291–93 (Test. of Jarom Gregory, dated

Apr. 26, 2010).

      Furthermore, Mr. Clark and the nominee individuals or entities operating at

his behest were engaged in the bulk of the pre-promotion trading of Deep Rock

shares that was designed to signal to the market a genuine interest in the stock in

order to effect an artificial inflation of its price. He later profited significantly

from the sale of the stock. Moreover, according to the testimony of Mr. Lindberg,

Mr. Clark was an active member of the conspiracy. And the evidence supported

the government’s charge that Mr. Clark lied to the SEC concerning a nominee

                                          -23-
account that he used to buy and sell Deep Rock stock.

      In sum, this evidence demonstrates both Mr. Clark’s extensive involvement

in the conspiracy’s activities and his related intent to defraud investors. See

United States v. Jenkins, 633 F.3d 788, 804 (9th Cir. 2011) (holding that there

was sufficient evidence of intent to defraud investors, relating to an alleged

pump-and-dump conspiracy, where the defendant “helped create . . . offshore

corporations holding [the target company’s] stock, helped to sell the stock, and

helped to move the various proceeds to accounts controlled by [other

co-conspirators], and, further, . . . [disseminated] false and misleading [online

posts]” regarding the stock); Dowlin, 408 F.3d at 658 (concluding that the jury

could have found that the defendant participated in a fraudulent scheme, where

the evidence suggested that she knew the purpose of the scheme and willingly

participated); see also United States v. Whiteford, 676 F.3d 348, 357–58 (3d Cir.

2012) (concluding that there was sufficient evidence of a defendant’s

participation in a conspiracy, where he intended the conspiracy to continue so that

he could “reap personal benefits” from it); United States v. Whitney, 229 F.3d

1296, 1301–02 (10th Cir. 2000) (holding that the evidence was sufficient to

sustain a conspiracy conviction where the government showed, among other

things, that the defendant shared a motive to complete the conspiracy’s ultimate

object and provided false evidence to effect a cover-up).

      Mr. Clark highlights the fact that, at one point, he sold Deep Rock stock

                                        -24-
“out of line,” which he calls “strong evidence that he was not involved in any

alleged conspiracy.” Aplt. Opening Br. at 25 (quoting R., Vol. VIII, at 207–09)

(internal quotation marks omitted). By way of background, consistent with the

overall approach of the charged conspiracy, the conspirators were engaged in the

manipulation of Deep Rock’s stock price through the “coordinated trading” of its

stock, and “part of the coordinated trading was to make sure that the stock [price]

kept gradually going upwards.” R., Vol. VIII, at 207; see id. at 153 (noting that it

was the conspirators’ “plan for the steady, gradual growth of the stock price of

Deep Rock”). Mr. Clark was detected by some of the conspirators selling Deep

Rock stock “out of turn” (presumably to make more short-term profits)—meaning

that he “sold more shares than what he should have and the stock actually stalled

out” at a certain price, instead of continuing to gradually climb upward. Id. at

207.

       We conclude, however, that this fact—standing alone—does little to

undercut the potency of the other evidence establishing Mr. Clark’s culpability

for the charged conspiracy. This is particularly true because Mr. Clark’s alleged

act of rebellion was short-lived and pusillanimous. In this regard, the evidence

shows that Mr. Clark did not continue selling out of turn; shortly after his

co-conspirators learned of his conduct, Mr. Gordon, “took care of it” by

contacting Mr. Clark and getting him to “get back in line” with the conspirators’

plan. Id. at 209, 211. Therefore, rather than suggesting to a rational factfinder

                                        -25-
that Mr. Clark was not involved in the unlawful conspiratorial plan, this stock-

trading incident easily could have indicated that Mr. Clark’s knowing adherence

to, and cooperation with, the conspiratorial plan was the rule, not the exception.

See United States v. Jackson, 482 F.2d 1167, 1173 (10th Cir. 1973) (“If the

conspiracy is established and the convicted persons knowingly contributed their

efforts in furtherance of it, then the convictions must stand.”); cf. United States

Thornburgh, 645 F.3d 1197, 1205–07 (10th Cir. 2011) (rejecting argument that

defendant withdrew from the conspiracy, where evidence showed that defendant

“continued to participate in the conspiracy” but just “no longer communicated”

with one of his co-conspirators); United States v. Maldonado-Rivera, 922 F.2d

934, 963 (2d Cir. 1990) (“The goals of all the participants need not be congruent

for a single conspiracy to exist, so long as their goals are not at cross-purposes.”).

In other words, this stock-trading incident may well have reflected the obverse of

Mr. Clark’s suggested inference and thus militated in favor of the jury’s

determination that Mr. Clark was guilty of the charged conspiracy. See United

States v. Rutland, 705 F.3d 1238, 1251 (10th Cir. 2013) (“A person is a member

of a conspiracy if he was aware of the common purpose, willingly participated in

the conspiracy, and intended to advance the purpose of the conspiracy.”).

      In sum, there was sufficient evidence for any rational factfinder to

determine that Mr. Clark was a member of the charged pump-and-dump

conspiracy. Accordingly, we reject Mr. Clark’s sufficiency-of-the-evidence

                                         -26-
challenge to the conspiracy charge. 9

      2.     Wire Fraud

      Mr. Clark claims that the evidence on the wire fraud charge was

insufficient to support his conviction because the government failed to prove that

he intended to defraud investors through his participation in the scheme. See

United States v. Welch, 327 F.3d 1081, 1104 (10th Cir. 2003) (explaining that the

elements of wire fraud include “an intent to defraud”). However, the evidence

already set forth is more than sufficient to support a rational jury’s finding that

Mr. Clark had an intent to defraud. 10

      Mr. Clark makes much of the fact that, in the promotional materials that

were sent to potential buyers, he had no duty to disclose his intent to sell shares.

Duty or not, the promotional materials contained false and misleading

information. See, e.g., R., Vol. VIII, at 3144–48 (Test. of Mark Lindberg, dated

Apr. 6, 2010). Moreover, Mr. Clark was engaged in coordinated selling to inflate


      9
             Similarly, we reject Mr. Clark’s hollow assertion that “the evidence
presented at trial . . . indicates that the price of the stock in the various companies
increased because of market events.” Aplt. Opening Br. at 26. While there were
other factors apart from the fraudulent conduct of Mr. Clark and his
co-conspirators that could have affected the stock prices, the jury was not
required to necessarily conclude that they did. See Gordon, 710 F.3d at 1144
n.22; cf. Jenkins, 633 F.3d at 802 (“Materiality in securities fraud does not
depend on demonstration of a market reaction to the misstatements.”).
      10
             The magnitude of the evidence—which implicates Mr. Clark, as well
as Mr. Gordon—is further explicated in our decision resolving the Gordon appeal.
See, e.g., Gordon, 710 F.3d at 1142–44.

                                         -27-
the sales price of stock, id. at 207–12; and he later profited significantly, id. at

174–75. Any rational trier of fact could infer easily that Mr. Clark possessed a

fraudulent intent based on this evidence. See Jenkins, 633 F.3d at 804.

      3.     Securities Fraud

      Mr. Clark further challenges the sufficiency of the evidence on the

securities fraud counts (Counts 11–15). “Under 15 U.S.C. § 78j(b), any person

who uses or employs a manipulative or deceptive device in connection with the

sale of any security commits securities fraud.” Id. at 801–02. And Rule 10b-5,

which implements § 78j(b), “forbids the making of ‘any untrue statement of a

material fact.’” Id. at 802 (quoting 17 C.F.R. § 240.10b-5(b)).

      Mr. Clark does not allege that the evidence was insufficient on any specific

element of the securities fraud offense. Rather, he claims that the government

failed to establish securities fraud because (1) “there is always risk involved” in

trading penny stocks, (2) Mr. Clark had no duty to disclose in the promotional

materials his intention to sell shares, and (3) the fact that he sold shares out of

line with the rest of the group suggests that “he was not connected to any

agreement to defraud.” Aplt. Opening Br. at 28. We reject the latter two

contentions for the reasons that we articulated supra in disposing of Mr. Clark’s

challenges to his conspiracy and wire fraud convictions.

      As for the first contention, it may be quite true that trading in penny stocks

is risky. See Hoxworth v. Blinder, 74 F.3d 205, 207 n.1 (10th Cir. 1996) (“‘Penny

                                          -28-
stocks’ are low-priced, high risk equity securities. The securities are frequently

traded outside well-established trading markets.” (emphasis added)); accord

Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 175 n.14

(3d Cir. 2001). However, on this record, this fact is completely irrelevant. The

magnitude of the risk accompanying an investment does not mean its investors are

any less harmed by fraudulent conduct; even investors who are inclined to tolerate

a great deal of risk are legally entitled under the securities laws to be protected

from fraudulent conduct that distorts their picture of the material variables

associated with the investment. See, e.g., United States v. Russo, 74 F.3d 1383,

1393–95 (2d Cir. 1996) (rejecting multiple challenges to defendants’ mail fraud

and securities fraud convictions, stemming from defendants’ unlawful scheme to,

inter alia, manipulate the price of penny stocks). Mr. Clark and his

co-conspirators engaged in manipulations of penny stock that had just such a

distorting effect. Put simply, in light of the evidence against Mr. Clark, any

rational trier of fact could conclude that he, along with others in the conspiracy,

committed securities fraud.

      4.     Money Laundering

      Finally, of the six counts in the indictment relating to money laundering,

the jury convicted Mr. Clark of only one—Count 18; it alleged that the defendants

transmitted $245,000 of funds derived from the conspiracy. Mr. Clark challenges

the sufficiency of the evidence regarding this count, contending that there was no

                                         -29-
evidence that any transfer of funds forming the basis for this money laundering

charge directly involved him. The government concedes that Mr. Clark “was not

personally involved in the transaction on which his money laundering conviction

. . . was based.” Aplee. Br. at 28. Instead, the government argues that Mr. Clark

is liable under a Pinkerton theory.

      Under the Supreme Court’s decision in Pinkerton v. United States, 328 U.S.

640, 646–48 (1946), “a defendant [may be held] responsible for the crimes of his

co-conspirators, if those crimes are committed to help advance the conspiracy and

are within the reasonably foreseeable scope of the conspiracy.” Irvin, 682 F.3d at

1274; see also United States v. Rosalez, 711 F.3d 1194, 1206 (10th Cir. 2013)

(discussing Pinkerton and noting that the Court “explained the basic notion

behind coconspirator liability” in that case). As noted, the evidence supports the

reasonable inference that Mr. Clark was an active member of the fraudulent

pump-and-dump conspiracy. Laundering the proceeds of such a conspiracy would

“help advance the conspiracy,” Irvin, 682 F.3d at 1274, in that it would facilitate

the concealment of the source of the funds. See United States v. Massey, 48 F.3d

1560, 1567 n.3 (10th Cir. 1995) (“[T]he jury could reasonably conclude that the

acts of mail fraud and money laundering were both in furtherance of the

[fraudulent loan] conspiracy and reasonably foreseeable.”); see also United States

v. Pretty, 98 F.3d 1213, 1220 (10th Cir. 1996) (holding, in the context of a

bribery conspiracy, that “the jury’s inference that the intent of these [financial]

                                         -30-
transactions was at least in part to conceal the source of the funds was a

reasonable one”). Consequently, a reasonable factfinder could have determined

that it was reasonably foreseeable to Mr. Clark—as an active participant in the

pump-and-dump conspiracy—that money laundering activities would be

undertaken to further the conspiracy. And, more specifically, such a factfinder

could have concluded that the fund transfer at issue in Count 18 was reasonably

foreseeable to Mr. Clark and that, under a Pinkerton theory, he was accountable

for it.

          Thus, we reject Mr. Clark’s suggestion that he could not be found

criminally liable for Count 18 because he did not personally participate in the

monetary transaction at issue. See United States v. Moreland, 622 F.3d 1147,

1169 (9th Cir. 2010) (“Pursuant to the Pinkerton doctrine, sufficient evidence

exists in this case to uphold [the defendant’s] convictions for the substantive

money laundering charges provided that: (1) there is sufficient evidence to uphold

his conviction for conspiracy, (2) the money laundering offenses were committed

in furtherance of the conspiracy while [the defendant] was a member of the

conspiracy, and (3) the actions providing the basis for the substantive charges

were reasonably foreseeable to [the defendant].”); United States v. Sullivan, 522

F.3d 967, 977 (9th Cir. 2008) (“Even if [the defendant] was not directly involved

in the wire transfers [to conceal proceeds of an unlawful bankruptcy fraud

scheme], a rational juror could have found that the transfers were reasonably

                                          -31-
foreseeable to him as part of the conspiracy . . . .”); see also Rosalez, 711 F.3d at

1207 (holding that a defendant convicted of conspiracy to assault the victim could

be held responsible under Pinkerton for the victim’s murder, even though he was

not present during the assault, because “the murder of [the victim] was not an act

that occurred separately from the assault [i.e., the object of the conspiracy], but

rather was a direct, and entirely foreseeable, result of the vicious assault carried

out on him”); United States v. Silvestri, 409 F.3d 1311, 1336 (11th Cir. 2005)

(“[T]he Pinkerton doctrine has been applied to money laundering conspiracy

cases; a defendant who joins a money laundering conspiracy may be found

substantively liable for money laundering offenses committed by

co-conspirators.”). Accordingly, Mr. Clark’s sufficiency-of-the-evidence

challenge to Count 18 is unavailing.

C.    Refusal to Appoint Attorney

      Mr. Clark claims that he was denied a fair trial when the district court

rejected his request under provisions of the Criminal Justice Act (“CJA”), 18

U.S.C. § 3006A, to appoint substitute or additional counsel with expertise in

securities law.

      In November 2009, Mr. Clark’s attorney, Allen Smallwood, sought to

withdraw from his representation of Mr. Clark, citing Mr. Clark’s inability to pay




                                         -32-
his legal fees. 11 The district court denied Mr. Smallwood’s request, noting his

extensive involvement with the case for over two years. In February 2010, Mr.

Smallwood filed a motion under the CJA and asked the court to appoint an

attorney with securities-law experience as either substitute counsel or co-counsel

for Mr. Clark. The district court denied the motion.

      Mr. Clark argues that this denial violated his right to a fair trial. He draws

our attention to two things: first, that the CJA requires that more than one

attorney be appointed in an extremely difficult case; and second, that the

government moved successfully for a declaration under the Speedy Trial Act that

the case was “complex” and required more extensive preparation and a

continuance of the trial, see R., Vol. I, at 103 (Unopposed Mot. of United States

to Declare This Case a Complex Matter, filed Feb. 26, 2009) (referencing 18

U.S.C. § 3161(h)(7)(A)–(B) 12). In essence, Mr. Clark claims that he was entitled

      11
              In this same motion, three other attorneys representing Mr. Clark
also sought to withdraw. These attorneys were R. Thomas Seymour, Scott A.
Graham, and Anthony L. Allen of Seymour & Graham, LLP. They entered their
appearance as “additional counsel” for Mr. Clark on October 1, 2009. R., Vol. I,
at 346. They did not replace Mr. Smallwood, and, at least as the district court
saw it, “their involvement was limited.” Id. Specifically, they were brought in
for two purposes: to oppose the government’s motion to revoke Mr. Clark’s
release pending trial and to persuade the court to permit the liquidation of assets
for the purpose of paying attorneys’ fees. See id. at 152 (Entry of Appearance,
filed Oct. 1, 2009) (“This appearance is, at present, limited to representation of
Mr. Clark in respect of the Government’s Motion to Revoke Release and in
respect of the issue of payment of attorneys’ fees in the case.”).
      12
             The motion actually cites 18 U.S.C. §§ 3161(h)(8)(A)–(B). In 2008,
                                                                   (continued...)

                                        -33-
to a securities-law expert either as a substitute for, or in addition to, Mr.

Smallwood.

      1.     Standard of Review

      We review the district court’s denial of a motion to substitute counsel for

an abuse of discretion. See United States v. Hutchinson, 573 F.3d 1011, 1024

(10th Cir. 2009); United States v. Anderson, 189 F.3d 1201, 1210 (10th Cir.

1999). To warrant substitution, a defendant must demonstrate “good cause, such

as a conflict of interest, a complete breakdown of communication or an

irreconcilable conflict which leads to an apparently unjust verdict.” Hutchinson,

573 F.3d at 1024 (quoting United States v. Beers, 189 F.3d 1297, 1302 (10th Cir.

1999)) (internal quotation marks omitted); see United States v. Byrum, 567 F.3d

1255, 1265–66 (10th Cir. 2009) (discussing factors applicable in addressing this

issue). The overriding question is whether the district court’s decision was one of

the “rationally available choices given the facts and the applicable law in the case

at hand.” Hutchinson, 573 F.3d at 1024 (quoting Shook v. Bd. of Cnty. Comm’rs,

543 F.3d 597, 603 (10th Cir. 2008)) (internal quotation marks omitted).



      12
        (...continued)
however, “Congress redesignated 18 U.S.C. § 3161(h)(8) as 18 U.S.C.
§ 3161(h)(7).” United States v. Hernandez-Mejia, 406 F. App’x 330, 331 n.2
(10th Cir. 2011); see Judicial Administration and Technical Amendments Act of
2008, Pub. L. No. 110-406, § 13, 122 Stat. 4291, 4294 (2008). We utilize the
current numbering of the applicable provisions of § 3161(h) in addressing Mr.
Clark’s contentions in this appeal.

                                          -34-
       “As CJA matters rarely generate published decisions,” United States v.

Romero-Gallardo, 245 F.3d 1159, 1160 (10th Cir. 2001), there is little authority

on the standard of review applicable to a district court’s decision to deny

appointment of additional, expert counsel under the CJA. Other circuits have

reviewed somewhat analogous decisions for an abuse of discretion. See, e.g.,

United States v. Ensign, 491 F.3d 1109, 1113–15 (9th Cir. 2007); United States v.

Reed, 658 F.2d 624, 628 (8th Cir. 1981); see also 3B Charles Alan Wright &

Peter J. Henning, Federal Practice and Procedure § 737, at 113 (4th ed. 2013)

(“The number of counsel to be assigned is . . . in the discretion of the appointing

authority . . . .”).

       Guided by these authorities, 13 we conclude that the district court’s decision

to refuse appointment of additional counsel for a defendant, like its refusal to

substitute counsel, see Hutchinson, 573 F.3d at 1024, is reviewable only for an

abuse of discretion. The abuse-of-discretion standard is appropriate because the

decision we are tasked with reviewing is at bottom a judgment call, given the

factual circumstances of the case. Where the court is tasked with evaluating the

prejudice that would befall a defendant absent additional counsel, it must consider

a vast array of contextually specific matters related to the way the proceedings


       13
             Mr. Clark’s brief is silent regarding the appropriate standard of
review to assess the propriety of the district court’s decision on this matter,
whereas the government suggests that we should review for an abuse of
discretion, see Aplee. Br. at 47.

                                         -35-
have advanced. Consequently, there “will not necessarily be a single right

answer, but a range of possible outcomes the facts and law at issue can fairly

support.” Big Sky Network Can., Ltd. v. Sichuan Provincial Gov’t, 533 F.3d

1183, 1186 (10th Cir. 2008); see United States v. Gabaldon, 91 F.3d 91, 93–94

(10th Cir. 1996) (applying an abuse-of-discretion standard to motions which

required the district court to “examin[e] . . . the prejudicial impact of an error or

errors when viewed in the context of an entire case”). And, “rather than pick and

choose among [those outcomes] ourselves, we will defer to the district court’s

judgment so long as it falls within the realm of these rationally available

choices.” Big Sky Network, 533 F.3d at 1186.

      As for the scope and content of the district court’s inquiry concerning

requests to add counsel, we find instructive decisions addressing whether to

permit CJA funding for “investigative, expert, and other services necessary for

adequate representation,” United States v. Solon, 596 F.3d 1206, 1209 (10th Cir.

2010) (quoting 18 U.S.C. § 3006A(e)(1)) (internal quotation marks omitted); cf.

United States v. Kennedy, 64 F.3d 1465, 1473–74 (10th Cir. 1995) (“An indigent

defendant is not entitled to all the assistance that a wealthier counterpart might

buy, but rather only to the basic and integral tools.”), a decision that we also

review for an abuse of discretion, see Solon, 596 F.3d at 1210 (“‘Appointing an

expert is within the discretion of the [c]ourt,’ therefore, we review the denial of a

CJA funding request for an abuse of discretion.” (alteration in original) (citation

                                          -36-
omitted) (quoting United States v. Ready, 574 F.2d 1009, 1015 (10th Cir. 1978))).

And in such instances, “the defendant must do more than allege that [an expert’s]

services would be helpful.” Kennedy, 64 F.3d at 1470. Rather, he “must

convince the court that the [additional] services are ‘necessary to an adequate

defense.’” Solon, 596 F.3d at 1209–10 (quoting United States v. Greschner, 802

F.2d 373, 376 (10th Cir. 1986)).

      We note that, unlike a defendant’s right to spend his own money ad

infinitum on counsel of his choosing, see United States v. Gonzalez-Lopez, 548

U.S. 140, 144 (2006), the right to court-appointed counsel is geared toward the

goal of ensuring constitutionally adequate representation, see United States v.

Flanders, 491 F.3d 1197, 1216 (10th Cir. 2007) (citing Caplin & Drysdale, 491

U.S. at 624); see also 18 U.S.C. § 3006A(a) (“Representation under each [CJA]

plan shall include counsel and investigative, expert, and other services necessary

for adequate representation.” (emphases added)). Indeed, the federal judiciary’s

model CJA plan contemplates that a defendant might request the appointment of

an “additional attorney,” but suggests that such appointment is available only in

“extremely difficult case[s] . . . [and] in the interest of justice.” 7A Guidelines

for Administering the CJA and Related Statutes § 230.53.20 (2013) [hereinafter

CJA Guidelines]; see Romero-Gallardo, 245 F.3d at 1160 (suggesting that the

guidelines “do not allow for multiple counsel” outside of limited circumstances).

In all cases, we consider whether the denial of CJA funding for an additional

                                         -37-
attorney impeded the defendant’s defense, not incidentally, but directly enough to

undermine a constitutionally “adequate” defense. 14 See Kennedy, 64 F.3d at

1470–73.

      2.    Application to Mr. Clark’s Claim

      Applying the abuse-of-discretion standard to the district court’s denial of

Mr. Smallwood’s motion for appointment of substitute or additional counsel, we

conclude that the district court acted within its discretion. The record shows that

Mr. Smallwood is a highly experienced criminal defense attorney. Further, Mr.

Clark hired him even prior to the return of the indictment, while the government

was investigating the activities of Mr. Clark and his alleged co-conspirators.

Thus, by the time of Mr. Smallwood’s CJA motion, he had represented Mr. Clark

for approximately two-and-a-half years—ample time to become familiar with the

facts and law applicable to Mr. Clark’s case.

      There is no indication of a breakdown in communication between Mr. Clark

and Mr. Smallwood, nor a conflict of interest on Mr. Smallwood’s part, that

would justify substitution of counsel, see Hutchinson, 573 F.3d at 1024, even

considering the fact that Mr. Clark could ostensibly no longer pay the balance of



      14
              We assume without deciding that Mr. Clark meets the CJA’s
financial eligibility requirements for the appointment of counsel and that a
defendant like Mr. Clark may request the appointment of an additional attorney
under the CJA where, like here, he has allegedly run out of funds to pay for
privately retained counsel who is otherwise obliged to remain active in the case.

                                        -38-
his legal fees, see United States v. O’Neil, 118 F.3d 65, 71–72 (2d Cir. 1997)

(“There is little question that a defendant’s failure to pay fees may cause some

divisiveness between attorney and client, but we presume that counsel will

continue to execute his professional and ethical duty to zealously represent his

client, notwithstanding [a] fee dispute.”).

      Furthermore, in light of Mr. Smallwood’s criminal-defense experience and

his conduct in the case, the district court could quite reasonably conclude that Mr.

Smallwood’s representation was sufficient for an adequate defense. In other

words, it could reasonably conclude that an additional attorney—even one more

familiar with securities law—was not “necessary to an adequate defense.” See

Solon, 596 F.3d at 1209–10 (emphasis added) (quoting Greschner, 802 F.2d at

376) (internal quotation marks omitted); United States v. Porter, 405 F.3d 1136,

1141–42 (10th Cir. 2005) (concluding that there was no abuse of discretion in the

district court’s denial of the defendant’s motion to substitute counsel because,

inter alia, there was nothing in the record demonstrating that the attorney could

not provide an adequate defense).

      This is particularly true where the charges in this case, at their essence,

concerned general allegations of fraud, and did not, for instance, present the need

to synthesize highly technical securities regulations. And, although the charges

were premised on voluminous, finance-related discovery, Mr. Clark has failed to

point to any problems with Mr. Smallwood’s representation that would undermine

                                         -39-
the soundness of the district court’s decision to deny his motion for substitute or

additional counsel. For these reasons, the district court did not abuse its

discretion in denying Mr. Clark’s motion for appointment of substitute or

additional counsel.

      Finally, we reject as unpersuasive Mr. Clark’s facile attempt to link the

concept of a “complex” case under the Speedy Trial Act to the concept of an

“extremely difficult” case contemplated by the CJA Guidelines. See CJA

Guidelines § 230.53.20. The CJA Guidelines and the Speedy Trial Act serve

wholly different purposes. Compare, e.g., id. § 110.10 (noting that the goal of the

Defender Services program is to “ensure that the right to counsel guaranteed by

the Sixth Amendment, the [CJA], and other congressional mandates is enforced

on behalf of those who cannot afford to retain counsel and other necessary

defense services”), with Speedy Trial Act of 1974 § 101, 18 U.S.C. § 3161

(suggesting that the Act was passed “so as to assure a speedy trial” in line with

the defendant’s Sixth Amendment right). In sum, for the reasons noted, we

conclude that Mr. Clark’s appointment-of-counsel challenge fails.

D.    Severance

      Mr. Clark asserts that the district court erred in refusing to allow him to

stand trial alone. Principally, he objects to the district court’s decision not to

sever his trial from that of Mr. Gordon, his co-defendant. He reasons that the

admission of inculpatory out-of-court statements by Mr. Gordon violated Bruton

                                         -40-
v. United States, 391 U.S. 123 (1968). He also challenges the district court’s

decision on three other grounds. Specifically, Mr. Clark contends that the

prejudicial effects of the district court’s refusal not to allow him to stand trial

alone were that (1) he was prevented from compelling Mr. Gordon to testify, (2)

evidence that was relevant to the culpability of his co-defendants unfairly spilled

over onto him, and (3) he was forced to stand trial with co-conspirators who were

unavailable for cross-examination or confrontation. We conclude that the district

court did not commit reversible error.

      1.     Bruton Claim

      Mr. Clark argues that the government—through Mr. Lindberg’s

testimony—presented evidence that Mr. Gordon often referred to Mr. Clark as

“heat-resistant,” meaning that he was “somebody who would not buckle under the

pressure of an SEC investigation.” R., Vol. VIII, at 2974; see id. at 186. The

admission of these statements at his joint trial, reasons Mr. Clark, violated his

Sixth Amendment right of confrontation as explicated in Bruton.

      “We review de novo the legal issue of whether the admission of the

non-testifying codefendant’s statements/confession in a joint trial violated the

defendant’s Sixth Amendment right to confrontation.” United States v.

Sarracino, 340 F.3d 1148, 1158–59 (10th Cir. 2003) (quoting United States v.

Verduzco-Martinez, 186 F.3d 1208, 1212 (10th Cir.1999)) (internal quotation

marks omitted).

                                          -41-
      The Confrontation Clause provides: “In all criminal prosecutions, the

accused shall enjoy the right . . . to be confronted with the witnesses against him

. . . .” U.S. Const. amend. VI. “In Bruton, the Court held that it would violate

the Confrontation Clause to allow the confession of a non-testifying co-defendant

that implicated the defendant to be used against that defendant [at their joint

trial].” United States v. Patterson, 713 F.3d 1237, 1247 (10th Cir. 2013); see

United States v. Smalls, 605 F.3d 765, 768 n.2 (10th Cir. 2010) (“In Bruton, the

Court held that [the] defendant was deprived of his Sixth Amendment right to

confrontation where his accomplice’s confession . . . was introduced at their joint

trial.”); see also Greene v. Fisher, 132 S. Ct. 38, 42–43 (2011) (noting that

Bruton establishes that “the Confrontation Clause forbids the prosecution to

introduce a nontestifying codefendant’s confession implicating the defendant in

the crime”).

      Bruton applies “even if the jury is instructed to consider that confession

only against the codefendant.” Richardson v. Marsh, 481 U.S. 200, 201–02

(1987); see Dickerson v. United States, 530 U.S. 428, 458 (2000) (Scalia, J.,

dissenting) (noting that Bruton “was based . . . upon the self-evident proposition

that the inability to cross-examine an available witness whose damaging

out-of-court testimony is introduced violates the Confrontation Clause, combined

with the conclusion that in these circumstances a mere jury instruction can never

be relied upon to prevent the testimony from being damaging” (emphases added)).

                                         -42-
      We have cautioned that Bruton’s rule is “a narrow one”; it applies only

when the co-defendant’s statement is “so inculpatory as to the defendant that the

practical and human limitations of the jury system cannot be ignored.” Sarracino,

340 F.3d at 1160 (quoting United States v. Rahseparian, 231 F.3d 1267, 1277

(10th Cir. 2000)) (internal quotation marks omitted); see United States v. Nash,

482 F.3d 1209, 1218 (10th Cir. 2007) (“[T]he rule announced in Bruton is a

limited one.”). However, Bruton provides the foundation for affirmative remedial

measures—most notably, severance—upon a proper showing that a co-defendant’s

statement offered into evidence would inculpate the defendant. See Nash, 482

F.3d at 1217–18 (discussing the Bruton process). These measures are meant to

avoid the extrinsic (i.e., collateral) damage to a defendant from the jury’s undue

consideration of a co-defendant’s facially inculpatory statement—a factor that the

jury would be highly unlikely to “disregard” and one that cannot be remedied by a

curative instruction. See Bruton, 391 U.S. at 128–29. When evidence is admitted

in violation of Bruton, “we must reverse unless we can conclude beyond a

reasonable doubt that the constitutional error was harmless.” Sarracino, 340 F.3d

at 1161 (citing Chapman v. California, 386 U.S. 18, 24 (1967)).

      Since Bruton was decided, the Supreme Court’s Confrontation Clause

jurisprudence has evolved, beginning with Crawford v. Washington, 541 U.S. 36

(2004), and extending through Davis v. Washington, 547 U.S. 813 (2006), to the

Court’s more recent Confrontation Clause decisions: specifically, Melendez-Diaz

                                        -43-
v. Massachusetts, 557 U.S. 305 (2009); Michigan v. Bryant, 131 S. Ct. 1143

(2011); and Bullcoming v. New Mexico, 131 S. Ct. 2705 (2011). “In Crawford,

the Supreme Court held that the Sixth Amendment precluded the admission of

out-of-court statements that are testimonial, unless the witness is unavailable and

the defendant had a prior opportunity to cross-examine the witness.” Patterson,

713 F.3d at 1246–47; see Crawford, 541 U.S. at 53–54; see also Bryant, 131 S.

Ct. at 1153 (“[Crawford] limited the Confrontation Clause’s reach to testimonial

statements and held that in order for testimonial evidence to be admissible, the

Sixth Amendment ‘demands what the common law required: unavailability and a

prior opportunity for cross-examination.’” (quoting Crawford, 541 U.S. at 68)).

      Like our sister circuits, we have recognized the need to interpret Bruton

“consistent[ly] with the present state of Sixth Amendment law.” Smalls, 605 F.3d

at 768 n.2; see, e.g., United States v. Figueroa-Cartagena, 612 F.3d 69, 85 (1st

Cir. 2010); United States v. Johnson, 581 F.3d 320, 325–26 (6th Cir. 2009);

United States v. Avila Vargas, 570 F.3d 1004, 1008–09 (8th Cir. 2009).

      Notably, Crawford made clear that the Confrontation Clause applies only if

a statement is “testimonial” in nature, for “[o]nly statements of this sort cause the

declarant to be a ‘witness’ within the meaning of the Confrontation Clause.”

Davis, 547 U.S. at 821 (citing Crawford, 541 U.S. at 51). Indeed, reflecting on

the text and history of the Confrontation Clause, the Court in Crawford explained

that out-of-court testimonial statements, or the “‘bear[ing of] testimony,’” were

                                         -44-
the core “evil[s] at which the Confrontation Clause was directed.” 541 U.S. at

50–51 (quoting 2 N. Webster, An American Dictionary of the English Language

(1828)); see id. at 50 (noting the Founders’ concern with the “use of ex parte

examinations as evidence against the accused”); see also Bullcoming, 131 S. Ct.

at 2713 (“[F]idelity to the Confrontation Clause [does not] permit[] admission of

[t]estimonial statements of witnesses absent from trial,” absent a showing that

“the declarant is unavailable, and only where the defendant has had a prior

opportunity to cross-examine.” (fourth alteration in original) (quoting Crawford,

541 U.S. at 59) (internal quotation marks omitted)). 15

      Crawford indicates that the class of testimonial statements that fall within

the protective ambit of the Confrontation Clause includes, but is not limited to,

statements covered also by Bruton. See Crawford, 541 U.S. at 51–52 (listing as

examples of testimonial statements “extrajudicial statements . . . contained in


      15
             The Crawford Court also opined that the clause generally “does not
bar the use of testimonial statements for purposes other than establishing the truth
of the matter asserted.” 541 U.S. at 59 n.9. In other words, as we have clarified,
“A defendant’s confrontation rights are implicated by the admission of
testimonial statements against the defendant . . . only when they are admitted to
establish the truth of the matter asserted in the statement.” United States v.
Pablo, 696 F.3d 1280, 1287 (10th Cir. 2012); accord United States v. Walker, 673
F.3d 649, 657–58 (7th Cir. 2012). That is, the Confrontation Clause’s scope
generally extends no further than testimonial hearsay. The upshot is that the
clause “constitute[s] an absolute bar to the admissibility of a testimonial hearsay
statement where the declarant was unavailable to testify at trial and the defendant
had no prior opportunity to cross-examine the declarant.” Smalls, 605 F.3d at
774.


                                         -45-
formalized testimonial materials, such as affidavits, depositions, prior testimony,

or confessions” (emphasis added) (quoting White v. Illinois, 502 U.S. 346, 365

(1992) (Thomas, J., concurring in part and concurring in judgment)) (internal

quotation marks omitted)); see also Jones v. Basinger, 635 F.3d 1030, 1049 n.6

(7th Cir. 2011) (“The use of a non-testifying accomplice’s confession . . . in

seventeenth century England set in motion the series of legal reforms eventually

resulting in the Confrontation Clause itself.” (citing Crawford, 541 U.S. at

44–46)); cf. Smalls, 605 F.3d at 768 n.2 (noting that “the Bruton rule, like the

Confrontation Clause upon which it is premised, does not apply to nontestimonial

hearsay statements”). Thus, we are obliged to “view Bruton through the lens of

Crawford” and, in doing so, we consider “whether the challenged statement is

testimonial.” Figueroa-Cartagena, 612 F.3d at 85.

      In Smalls, based upon our synthesis of Crawford, Davis, and our own

Confrontation Clause precedent, we posited two possible definitions of a

“testimonial” statement: (1) “a formal declaration made by the declarant that,

when objectively considered, indicates the primary purpose for which the

declaration was made was that of establishing or proving some fact potentially

relevant to a criminal prosecution”; or (2) “[a] formal statement [such that] a

reasonable person in the position of the declarant would objectively foresee that

the primary purpose of the statement was for use in the investigation or

prosecution of a crime.” 605 F.3d at 778; cf. United States v. Solorio, 669 F.3d

                                        -46-
943, 953 (9th Cir. 2012) (“[S]tatements made out-of-court with a primary purpose

other than possible prosecutorial use are nontestimonial.”). We did not choose in

Smalls between the two definitions because we found the statement at issue in

Smalls to be nontestimonial “regardless of which of the foregoing definitions we

apply.” 605 F.3d at 778. We employ the same approach here and conclude that

the statement at issue is not testimonial under either definition.

      Mr. Clark contends that the evidence—through Mr. Lindberg’s

testimony—of Mr. Gordon’s out-of-court statements referring to Mr. Clark as

“heat-resistant” violates Bruton. However, because the statement is not

testimonial, we disagree. The statement was made to Mr. Lindberg, a

co-conspirator, in furtherance of the underlying conspiracy. In particular, the

group wanted to install Mr. Clark as president of Global Beverage so that, if

necessary, he could withstand the psychological pressure of a federal

investigation and not disclose the conspirators’ illegal endeavors. Mr. Gordon’s

statements were not made to law enforcement investigators, nor could a

reasonable person in Mr. Gordon’s position have objectively foreseen that the

primary purpose for his statements was for use in the investigation or prosecution

of the pump-and-dump conspiracy. See Bryant, 131 S. Ct. at 1154. Thus, we

conclude that they fall outside the protective ambit of the Confrontation Clause

and, by extension, Bruton.

      In considering a Confrontation Clause challenge—predicated on Crawford

                                         -47-
and Bruton—to the admission of two statements made in the context of a

narcotics-conspiracy prosecution, we recently reached a very similar conclusion.

Specifically, in Patterson, we succinctly reasoned as follows: “The admission of

these two statements violated neither Crawford nor Bruton because both

statements were made in furtherance of a conspiracy and were therefore

nontestimonial.” 713 F.3d at 1247. Likewise, our decision in United States v.

Townley, 472 F.3d 1267 (10th Cir. 2007), bolsters our holding here. There,

following Crawford and Davis, we determined that certain out-of-court

co-conspirator statements were not testimonial because “[n]one of [them] was

made at a hearing or trial or as a result of police interrogation, and no reasonable

person in the position of the[] declarants would have objectively foreseen that

these statements would be used in the investigation or prosecution of the[]

conspiracy.” Townley, 472 F.3d at 1275 (citation omitted); see Melendez-Diaz,

557 U.S. at 324 (suggesting that “business records or statements in furtherance of

a conspiracy” are “statements that by their nature [a]re not testimonial” (quoting

Crawford, 541 U.S. at 56) (internal quotation marks omitted)); see also Bourjaily

v. United States, 483 U.S. 171, 181–83 (1987) (discussing the co-conspirator

exception to the hearsay rule and its relationship to the protections afforded by

the Confrontation Clause). We thus concluded in Townley that the Confrontation




                                         -48-
Clause did not apply. 16 472 F.3d at 1275. For like reasons, the clause does not

apply here either. In sum, based upon the foregoing, we conclude that, because

Mr. Gordon’s statements were not testimonial, Mr. Clark’s Bruton claim must

fail.

        2.    Other Severance Issues

        Mr. Clark makes three remaining arguments concerning the district court’s

failure to allow him to stand trial alone. Mr. Clark argues that the prejudicial

effect of this decision was that (1) he was prevented from compelling Mr. Gordon

to testify, (2) evidence that was relevant to the culpability of his co-defendants

unfairly spilled over onto him, and (3) he was forced to stand trial with

co-conspirators who were unavailable for cross-examination or confrontation. We

reject each argument and conclude that the district court did not abuse its

discretion in denying severance.



        16
             We also recognized that the Supreme Court’s Confrontation Clause
jurisprudence, specifically Crawford and Davis, “le[ft] longstanding interpretation
of the Federal Rules of Evidence untouched,” and we rejected the contention that
Crawford “somehow eviscerated Federal Rule of Evidence 801(d)(2)(E),”
applicable to co-conspirator statements. Townley, 472 F.3d at 1273. “Rule
801(d)(2)(E) provides that ‘[a] statement is not hearsay if . . . [t]he statement is
offered against a party and is . . . a statement by a coconspirator of a party during
the course and in furtherance of the conspiracy.’” Id. (alterations in original)
(quoting Fed. R. Evid. 801(d)(2)(E)). In order for a statement to be “in
furtherance of the conspiracy” it must be “intended to promote the conspiratorial
objectives.” United States v. Reyes, 798 F.2d 380, 384 (10th Cir. 1986) (quoting
United States v. Hamilton, 689 F.2d 1262, 1270 (6th Cir. 1982)) (internal
quotation marks omitted).

                                        -49-
             a. Standard of Review

      There are two significant provisions that frequently are implicated by

severance claims. The first is Federal Rule of Criminal Procedure Rule 8(b),

which “permits an indictment to charge two or more defendants ‘if they are

alleged to have participated in the same act or transaction, or in the same series of

acts or transactions, constituting an offense or offenses.’” United States v.

Pursley, 577 F.3d 1204, 1215 (10th Cir. 2009) (quoting Fed. R. Crim. P. 8(b)); cf.

Fed. R. Crim. P. 13 (“The court may order that separate cases be tried together as

though brought in a single indictment or information if all offenses and all

defendants could have been joined in a single indictment or information.”). Rule

8(b) embodies a “preference in the federal system for joint trials of defendants

who are indicted together,” Pursley, 577 F.3d at 1215 (quoting Zafiro v. United

States, 506 U.S. 534, 537 (1993)) (internal quotation marks omitted); see Marsh,

481 U.S. at 209 (“Joint trials play a vital role in the criminal justice system

. . . .”), and it is broadly construed so as “to enhance the efficiency of the judicial

system,” United States v. Morales, 108 F.3d 1213, 1219 (10th Cir. 1997).

Moreover, we indulge a presumption that co-conspirators in a conspiracy trial

should be tried together. See Pursley, 577 F.3d at 1215; see also United States v.

Stiger, 413 F.3d 1185, 1197 (10th Cir. 2005) (“[I]n a conspiracy trial it is

preferred that persons charged together be tried together.” (quoting United States

v. Scott, 37 F.3d 1564, 1579 (10th Cir. 1994)) (internal quotation marks omitted)).

                                         -50-
      The second provision is Federal Rule of Criminal Procedure 14(a). It

provides that “a court ‘may’ sever the trials of more than one defendant if joinder

‘appears to prejudice a defendant or the government.’” Pursley, 577 F.3d at 1215

(quoting Fed. R. Crim. P. 14(a)). Prejudice for Rule 14(a) purposes means

“actual prejudice.” United States v. Caldwell, 560 F.3d 1214, 1221 (10th Cir.

2009). Thus, “a district court should grant a severance under Rule 14 only if

there is a serious risk that a joint trial would compromise a specific trial right of

one of the defendants, or prevent the jury from making a reliable judgment about

guilt or innocence.” Zafiro, 506 U.S. at 539. That risk is present when the jury

considers evidence against a defendant that is admissible only against a

co-defendant, and is increased when multiple defendants are tried together “in a

complex case” and “have markedly different degrees of culpability.” Sarracino,

340 F.3d at 1165 (quoting Zafiro, 506 U.S. at 539) (internal quotation marks

omitted). However, “neither ‘a mere allegation that defendant would have a

better chance of acquittal in a separate trial’ nor an argument that evidence

against one defendant would have a ‘spillover effect’ on another defendant

demonstrates prejudice.” United States v. Jones, 530 F.3d 1292, 1303 (10th Cir.

2008) (quoting United States v. Small, 423 F.3d 1164, 1182 (10th Cir. 2005)).

      The district court is the primary referee on severance claims, for we, as an

appellate court, have only a distant view of the ring. “Rule 14 leaves the

determination of risk of prejudice and any remedy for such prejudice to the sound

                                          -51-
discretion of the district court,” Morales, 108 F.3d at 1220, and “[a] defendant

seeking to vacate a conviction based upon the denial of a motion to sever faces a

steep challenge,” Pursley, 577 F.3d at 1215; see United States v. Wardell, 591

F.3d 1279, 1299 (10th Cir. 2009). “We review the district court’s denial of a

motion to sever for an abuse of discretion.” Pursley, 577 F.3d at 1215 (quoting

United States v. Hall, 473 F.3d 1295, 1302 (10th Cir. 2007)) (internal quotation

marks omitted).

             b. Inability to Compel Mr. Gordon’s Testimony

      Mr. Clark asserts that his inability to compel Mr. Gordon’s testimony at

their joint trial violated his confrontation rights. He argues that, without Mr.

Gordon as a witness, he “did not have the opportunity to rebut [Mr.] Gordon’s

otherwise hearsay statement about [Mr.] Clark being ‘heat resistant,’” which was

“the most significant statement” used against him. Aplt. Opening Br. at 19. He

also states that the joint trial “greatly affected” his own decision not to testify in

his defense. Id.

      In this context, to determine whether the district court abused its discretion

in denying a severance motion, we look to a nonexhaustive list of factors dubbed

the “McConnell factors.” See Pursley, 577 F.3d at 1215 (internal quotation marks

omitted). These are:

             1) the likelihood that the co-defendant would in fact testify at the
             movant’s severed trial and waive his Fifth Amendment privilege;
             2) the significance of the testimony in relation to the defendant’s

                                             -52-
             theory of defense; 3) the exculpatory nature and effect of such
             testimony; 4) the likelihood that the co-defendant’s testimony
             would be impeached; 5) the extent of prejudice caused by the
             absence of the testimony; 6) the effect of a severance on judicial
             administration and economy; [and] 7) the timeliness of the
             motion.

Id. at 1215–16 (alteration in original) (quoting United States v. McConnell, 749

F.2d 1441, 1445 (10th Cir. 1984)) (internal quotation marks omitted).

      Under this rubric, Mr. Clark offers nothing that would permit us to

meaningfully evaluate the district court’s severance decision. For instance, he

makes no argument concerning the likelihood that Mr. Gordon would have agreed

to testify at Mr. Clark’s separate trial. Nor does he explain what the significance

or exculpatory value of that testimony would have been, or articulate how he was

prejudiced by the absence of such testimony.

      Mr. Clark provides only the conclusory, unilluminating assertions that he

could have “rebut[ted]” Mr. Gordon’s reference to him as being “heat resistant”

and that the joint trial “greatly affected” his own decision not to testify. Aplt.

Opening Br. at 19 (internal quotation marks omitted). As to the latter contention,

he does not explain whether he would have actually testified, or as to what

matters his testimony would have been relevant. Cf. United States v. Lindsey, 782

F.2d 116, 118 (8th Cir. 1986) (concluding that the defendant failed to show that

he was prejudiced by the district court’s failure to sever his counts of conviction,

even though he argued that he would have testified at a separate trial, because he


                                         -53-
failed to make “a convincing showing that he ha[d] both important testimony to

give concerning one count and a strong need to refrain from testifying on the

other”).

      Furthermore, Mr. Clark has pointed to no basis for a conclusion that Mr.

Gordon’s admitted comments would have been subject to an effective counter-

attack in a separate trial. “[S]peculation is insufficient to require severance.”

Pursley, 577 F.3d at 1216; see Hall, 473 F.3d at 1302 (holding that the district

court did not abuse its discretion in denying a motion for severance where the

defendant had not shown that the exculpatory value of a co-defendant’s testimony

in a separate trial could have made a material difference); United States v. Powell,

982 F.2d 1422, 1433 (10th Cir. 1992) (concluding that there was no abuse of

discretion in the district court’s denial of severance even where a co-defendant

signed an affidavit indicating that he would testify because the “testimony would

totally lack credibility” in light of “[t]he overwhelming evidence at trial” against

the co-defendant that would impeach him). With effectively nothing to go on

from Mr. Clark, and in light of our preference for joint co-conspirator trials, see

Pursley, 577 F.3d at 1215, we conclude that the district court did not abuse its

discretion in denying severance on this ground.

             c. Spillover Effect of Evidence Against Co-defendants

      Mr. Clark further argues that evidence introduced against his co-defendants

had a spillover effect that prejudiced his defense. He points in particular to Mr.

                                         -54-
Lindberg’s testimony that persistently referred to “the group” but “barely

mentioned” Mr. Clark. Aplt. Opening Br. at 15 (internal quotation marks

omitted). However, Mr. Lindberg specifically described Mr. Clark’s involvement

in the conspiracy at several points during his testimony. See, e.g., R., Vol. VIII,

at 174–75 (noting that Mr. Clark was “one of those people” that “kept money”

when the conspirators started dumping Deep Rock stock); id. at 186 (noting that

Mr. Gordon recommended installing Mr. Clark as president of the company that

was ultimately called Global Beverage because “he’s been a good soldier in the

past and he’s heat-resistant”); id. at 212 (responding to a question asking whether

Mr. Clark sold Deep Rock stock out of turn again, after Mr. Gordon admonished

him, “I don’t believe he did”). The evidence shows that Mr. Clark was involved

and cooperated with his co-defendants in, and substantially profited from, the

illegal scheme. Simply put, the evidence against Mr. Clark and his co-defendants

was “overlapping and intertwined.” Morales, 108 F.3d at 1220; see United States

v. Zapata, 546 F.3d 1179, 1192 (10th Cir. 2008) (concluding that there was no

prejudice stemming from a risk of “spillover” evidence in a conspiracy trial

because “there was clear and direct testimony at trial that specifically implicated

[the defendant] in the conspiracy”); see also Wardell, 591 F.3d at 1300 (“[T]he

nearly insuperable rule in this circuit is that a defendant cannot obtain severance

simply by showing that the evidence against a co-defendant is more damaging

than the evidence against herself.” (quoting United States v. Dazey, 403 F.3d

                                        -55-
1147, 1165 (10th Cir. 2005)) (internal quotation marks omitted)).

      Finally, although Mr. Gordon was charged with three additional counts in

the twenty-four count indictment, the facts relating to the separate counts did not

render null the jury’s ability “to segregate the evidence associated with each

defendant’s individual actions.” Zapata, 546 F.3d at 1191. The district court

instructed the jury to segregate out evidence that was not directed at Mr. Clark,

see R., Vol. VIII, at 2516–17 (Jury Instructions, given Apr. 29, 2010), and Mr.

Clark has not articulated any reason why the jury was unable to follow the

instructions in this respect, see Zapata, 546 F.3d at 1191–92 (suggesting that the

district court’s instruction limited the prejudice of any “spillover” to a defendant

that might result from counts concerning his co-defendants); see also Caldwell,

560 F.3d at 1213 (“We presume that the jury obey[s] [its] instructions.”).

      We thus reject Mr. Clark’s claim of prejudicial spillover and conclude that

the district court did not abuse its discretion in denying severance on this ground.

             d. Absent Co-defendants

      Finally, Mr. Clark claims that conducting the trial with absent

co-defendants—specifically, Dean Sheptycki, the creator of much of the

promotional material, and Josh Lankford—violated his rights. Under indictment

for the pump-and-dump conspiracy, Mr. Sheptycki was apprehended in the

Bahamas, but the Bahamian government declined to honor the government’s

extradition request, so he was not present for the trial. Also indicted,

                                         -56-
co-conspirator Lankford’s whereabouts were unknown at the time of trial and the

government classified him as a fugitive. Neither Mr. Sheptycki nor Mr. Lankford

was actually tried by the government in absentia in the case, but there was

considerable evidence detailing their roles in the charged conspiracy. Mr. Clark

complains that his legal rights were infringed because he was “unable to cross-

examine or otherwise confront” Mr. Lankford and Mr. Sheptycki. Aplt. Opening

Br. at 18. We reject this claim.

      Standing alone, Mr. Clark’s assertions do not satisfy his “‘heavy burden’ of

showing ‘real prejudice.’” Wardell, 591 F.3d at 1299 (quoting McConnell, 749

F.2d at 1444). He does not explain how the absence of Messrs. Sheptycki and

Lankford “compromise[d] a specific trial right” of his—including his right of

cross-examination under the Confrontation Clause 17—or “prevent[ed] the jury

from making a reliable judgment about [his] guilt or innocence.” Stiger, 413 F.3d

at 1197 (emphasis added) (quoting United States v. Edwards, 69 F.3d 419, 434

(10th Cir. 1995)) (internal quotation marks omitted).

      Simply pointing out that certain co-defendants were absent does not suffice.

Cf. United States v. Edmonson, 962 F.2d 1535, 1545 (10th Cir. 1992) (holding


      17
             Mr. Clark’s arguments on this issue are decidedly speculative. See,
e.g., Aplt. Opening Br. at 18 (“[Mr.] Clark, at the very least, deserves a trial
where either evidence of statements or actions that could be considered
statements by Lankford and/or Sheptycki are excluded.” (emphasis added)). He
points to no evidence offered by the government that would violate his
confrontation rights.

                                        -57-
that absence of co-defendant tried in absentia “did not have a significant adverse

impact upon the case” and thus “it would obviously [have been] unnecessary for

the trial judge to grant a severance”); cf. also United States v. Tarango, 396 F.3d

666, 674 (5th Cir. 2005) (“[A defendant is] not prejudiced simply by the fact that

her co-defendant [i]s being tried in absentia.”); Murr v. United States, 200 F.3d

895, 904 (6th Cir. 2000) (“Petitioner has not made the required showing of

factually specific and compelling prejudice as a result of the joint trial. He offers

absolutely no evidence in support of his claim that [the co-defendant’s] absence

constituted extreme prejudice to him in that the jury assumed that [the

co-defendant’s] absence indicated that Petitioner was guilty.”). 18 We conclude

that the district court did not abuse its discretion in denying severance on this

ground.


      18
              We pause briefly to note that Mr. Clark also intimates that he was
prejudiced because his name appeared on the jury verdict forms along with
Messrs. Sheptycki and Lankford. See Aplt. Opening Br. at 19–20. We do not
construe Mr. Clark as presenting a distinct ground of error by this suggestion, in
that it appears as a tangential remark in the section of his brief addressing the
alleged prejudicial spill-over effect caused by the introduction of evidence related
to his co-conspirators. However, even if it were an assertion of error, we would
conclude that it is waived. When the issue of verdict forms came up before the
district court, Mr. Clark specifically requested, over the government’s insistence
to the contrary, that Mr. Sheptycki’s and Mr. Lankford’s names remain on the
forms. See R., Vol. VIII, at 2403–06 (Trial Tr., dated Apr. 27, 2010). Thus, Mr.
Clark would have invited any error associated with the inclusion of the two men’s
names on the verdict form and, consequently, waived any appellate challenge
regarding the matter. See, e.g., United States v. Teague, 443 F.3d 1310, 1317–18
(10th Cir. 2006) (holding that a party waives an issue for appeal when he
“‘invites’ an error by suggesting that the court take particular action”).

                                         -58-
E.    Speedy Trial Act

      Mr. Clark claims that the district court erred in refusing to dismiss the

indictment pursuant to the Speedy Trial Act, 18 U.S.C. §§ 3161–3174, primarily

because the court’s March 10, 2009, ends-of-justice continuance “was

inadequate.” Aplt. Opening Br. at 23.

      Roughly two weeks after the indictment was unsealed, the government filed

an unopposed motion to declare the case “complex” under 18 U.S.C. § 3161(h) in

light of the massive pending discovery and complex legal issues presented. On

March 10, the district court granted the motion, concluding that the “ends of

justice” outweighed the public’s interest in a speedy trial. More specifically,

noting that it had considered the statutory factors and our precedent, the court

stated:

             The substantial volume of discovery supports the government’s
             argument that this case is unusually complex and, with counsel
             exercising due diligence, will require more than the 70 days
             provided by the Act for the parties to prepare for trial. It would
             not be reasonable to expect defense counsel to review the
             voluminous evidence, prepare pretrial motions, and adequately
             represent their clients at trial in less than 70 days. Failure to
             treat this case as a complex case would deny counsel for all
             parties time to prepare, and this consideration outweighs
             defendant’s interest in a speedy trial.

             . . . While a speedy resolution of criminal cases serves the public
             interest, it does not benefit the public if a complex criminal case
             is rushed and a miscarriage of justice results. Given the complex
             nature of these proceedings, the ends-of-justice served by treating
             this as a complex case outweigh the public’s interest in a speedy
             trial.

                                            -59-
R., Vol. I, at 121 (Order Granting Unopposed Mot. of the United States to Declare

This Case a Complex Matter, filed Mar. 10, 2009). In that order, it struck the

initial trial date. Then, through entry of a minute order one week later, the court

set the trial date for January 19, 2010.

      After reassignment, the new district judge (i.e., Judge Payne) struck the

January 19 trial date. On March 17, 2010, Mr. Clark and Mr. Gordon filed a joint

motion to dismiss the indictment under the Speedy Trial Act, challenging, inter

alia, the validity of the court’s ends-of-justice continuance. The district court

denied the motion, and the trial began on April 5, 2010.

      “The Speedy Trial Act . . . requires that a criminal defendant’s trial

commence within 70 days after he is charged or makes an initial appearance,

whichever is later . . . .” 19 Bloate v. United States, 559 U.S. 196, 198–99 (2010);

accord United States v. Loughrin, 710 F.3d 1111, 1119 (10th Cir. 2013); United

States v. Larson, 627 F.3d 1198, 1203 (10th Cir. 2010). The Act excludes

“certain enumerated events” from this time period, see Bloate, 559 U.S. at 199

(discussing 18 U.S.C. § 3161(h)), such as “proceedings concerning the

defendant,” 18 U.S.C. § 3161(h)(1), and time which the court determines should


      19
             Mr. Clark agrees that the seventy-day clock under the Act
commenced on the day the indictment was unsealed, because that was when he
first appeared before the court. See 18 U.S.C. § 3161(c)(1) (noting “the trial of a
defendant charged in an information or indictment . . . shall commence within
seventy days from the filing date (and making public) of the information or
indictment” (emphasis added)).

                                           -60-
be excluded because “the ends of justice served by the granting of such

continuance outweigh the best interests of the public and the defendant in a

speedy trial,” id. § 3161(h)(7)(A). See also Loughrin, 710 F.3d at 1119 (noting

that “not every day counts towards the seventy-day limit because of a multitude

of statutory exclusions”). The Act permits exclusion of time under

§ 3161(h)(7)(A) to serve the ends of justice where “the case is so unusual or so

complex . . . that it is unreasonable to expect adequate preparation for pretrial

proceedings or for the trial itself within the time limits established by [the Act].”

Id. § 3161(h)(7)(B)(ii).

      We review the district court’s decision to grant a continuance in the “ends

of justice” for an abuse of discretion. See United States v. Toombs, 574 F.3d

1262, 1268 (10th Cir. 2009) (“We apply an abuse of discretion standard to a

district court’s decision to grant an ends-of-justice continuance.” (quoting United

States v. Gonzales, 137 F.3d 1431, 1433 (10th Cir. 1998)) (internal quotation

marks omitted)). “At the same time, we review the district court’s compliance

with the Act de novo and its findings of fact for clear error.” Loughrin, 710 F.3d

at 1117; see Toombs, 574 F.3d at 1268 (noting that we “review[] de novo . . . the

district court’s compliance with the legal requirements of the Speedy Trial Act”).

      Mr. Clark narrowly frames his argument, challenging the district court’s

March 10 ends-of-justice order, claiming that the order did not “set[] forth and

justify[] any specific time period for the continuance,” Aplt. Opening Br. at

                                         -61-
22–23, and was otherwise conclusory and lacking in the detail required by the

Act. We are not persuaded by Mr. Clark’s arguments.

      First, Mr. Clark does not explain why the district court’s failure to specify

immediately a trial date when it entered the March 10 ends-of-justice continuance

order constituted legal error, and we discern no foundation for that notion.

Indeed, we have expressly held that “while it is preferable to set a specific ending

date for a continuance, . . . an open-ended continuance for a reasonable time

period is permissible.” United States v. Spring, 80 F.3d 1450, 1458 (10th Cir.

1996); see, e.g., United States v. Santiago-Becerril, 130 F.3d 11, 18 (1st Cir.

1997) (“Open-ended continuances are not prohibited per se.”). In assessing

whether an open-ended continuance was terminated (i.e., delimited by a definite

end date) in a reasonable time frame, courts naturally look beyond the

continuance order itself to other documents in the record associated with it. See

Spring, 80 F.3d at 1458; see also United States v. Ross, 703 F.3d 856, 877 (6th

Cir. 2012) (“[T]he latter order’s reference to ‘the new trial date’ was not an

‘open-ended period’ but was merely a reference to the new, June 24, 2008 trial

date specified in the former order. These orders satisfy the statutory

requirements.”).

      To the extent that the March 10 order created an open-ended continuance, a

survey of the record reveals that the district court supplied a concrete end date

(i.e., a trial date of January 19) in its minute order with virtually no delay—viz.,

                                         -62-
one week later. This week was clearly a reasonable period. See Spring, 80 F.3d

at 1458 (“The new trial date was set, thereby providing a specific ending date to

the continuance, eleven days later . . . . Given the circumstances of this case, the

open-ended continuance initially granted was reasonable in length.”).

        Furthermore, focusing on Mr. Clark’s challenge to the adequacy of the

district court’s findings, we reject Mr. Clark’s assertion that they were conclusory

and insufficient under our case law. When analyzing the terms of the same order

in our Gordon decision, we concluded that the district court properly struck the

ends-of-justice balance to justify the continuance of the trial date to January 19,

2010, and that conclusion is controlling here. See 710 F.3d at 1158–59.

        In sum, we find no merit in Mr. Clark’s speedy trial challenges and reject

them.

                                   III. Conclusion

        For the foregoing reasons, we AFFIRM Mr. Clark’s conviction.




                                         -63-